                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 Craig Reulbach,                               )       CASE NO. 1:21 CV 1013
 on behalf of himself and all others           )
 similarly situated,                           )
                       Plaintiff,              )       JUDGE PATRICIA A. GAUGHAN
                                               )
                Vs.                            )
                                               )
 Life Time Fitness, Inc., et al.,              )
                                               )       Memorandum of Opinion and Order
                        Defendants.            )


       INTRODUCTION

       This matter is before the Court upon defendants’ Motion to Compel Arbitration, to Stay

Proceedings, and for Attorneys’ Fees (Doc. 6). This case arises out of plaintiff’s employment

with defendants. For the following reasons, this motion is GRANTED IN PART and DENIED

IN PART.

       FACTS

       Plaintiff, Craig Reulbach, filed this lawsuit on behalf of himself and all others similarly

situated, against defendants Life Time Fitness, Inc.; LTF Club Operations Company, Inc.; and

LTF Club Management Company, LLC (collectively, “defendants”) in the Cuyahoga County

                                                   1
Court of Common Pleas. Defendants removed the case to this Court on the basis of federal

question jurisdiction.

          Defendants are owners and operators of health and fitness clubs located throughout the

United States. Plaintiff was employed by defendants from March 2010 until February 2021. He

was a fitness instructor at defendants’ Beachwood, Ohio location. He was non-exempt and paid

hourly.

          According to the Complaint, plaintiff and other similarly situated fitness instructors were

not compensated for time spent at required (1) team meetings; (2) fitness equipment cleaning; (3)

telephone calls to members; and (4) online health and fitness learning. As a result, plaintiff and

other similarly situated fitness instructors were not paid the overtime compensation owed to

them.

          The Complaint also alleges that plaintiff was “ridiculed because of his age” throughout

his employment with defendants. His co-workers would regularly refer to him as “old man” and

his general manager told him that he was “not young anymore” and recommended that he “slow

down.” The Complaint alleges that potential clients were driven away from plaintiff because of

his age. Fitness classes were also taken away from plaintiff, which caused plaintiff to lose

money and benefits.

          The Complaint contains six claims for relief. Counts One through Three are claims

brought by plaintiff on behalf of himself and all others similarly situated. Count One is a claim

for Fair Labor Standards Act (“FLSA”) violations. Count Two is a claim Ohio Minimum Fair

Wage Standards Act violations. Count Three is a claim for unjust enrichment. Individual

Counts One through Three are plaintiff’s individual claims. Individual Count One is a claim for


                                                   2
hostile work environment, Individual Count Two is a claim for wrongful discharge, and

Individual Count Three is a claim for unjust enrichment.

       Written documentary evidence submitted to the Court establishes the following.1

Defendants submit the declarations of Kelly Fredricks, an employee relations business partner

for Life Time, Inc. (“Life Time”). Fredricks avers that in June 2019, Life Time introduced a

Team Member Care Program (“TMC”) and Mutual Arbitration Agreement (“Agreement”) to its

Ohio facilities and employees. The Agreement contains the following language:

       Mutual Agreement to Arbitrate; Claims Covered by the Agreement. Any
       “Covered Claims” that arise between team members and Life Time and its
       parents, subsidiaries, affiliates, their current or former officers, directors,
       employees, agents and/or their successors and assigns (collectively also
       referred to as “Life Time”), will be submitted to and determined exclusively
       by binding arbitration in accordance with the Federal Arbitration Act.
       “Covered Claims” are those brought under any statute, regulation, law, local
       ordinance, contract, covenant (express or implied), or common law relating
       to employment with Life Time, including but not limited to those concerning
       employee benefit plans, compensation, discrimination, harassment,
       retaliation, recovery of bonus, tuition reimbursement or relocation benefits,
       leave of absence, disability or other accommodation, or termination of
       employment.

       Except as expressly provided in this Agreement, arbitration is the only
       forum for resolving Covered Claims, and Life Time and its team
       members waive the right to a trial before a judge or jury in federal or
       state court for Covered Claims. The Arbitrator will have the authority to
       award the same damages and other relief that would have been available in
       court under applicable law.



 1
        When determining whether a valid and enforceable arbitration agreement exists,
        the Court may appropriately “look beyond the complaint at pleadings and
        documents submitted by either party.” Anderson v. Delta Funding Corp., 316 F.
        Supp.2d 554, 558 (N.D. Ohio 2004). See also Andrews v. TD Ameritrade, Inc.,
        596 Fed.Appx.366, 371 (6th Cir. 2014) (“The district court must undertake a
        limited review of evidence to determine whether it has the authority to hear a case
        or compel arbitration.”)

                                                3
       ***

       Option to Opt-Out of Arbitration. Arbitration is not a mandatory condition
       of employment at Life Time, except for team members working at Life Time
       clubs in Missouri. Except for team members in Missouri, any Life Time
       team member may elect not to receive the benefits of arbitration by notifying
       Life Time in writing of the team member’s desire to opt out of this arbitration
       provision by sending a letter, by certified mail, to the following address,
       within 15 days after the team member receives this Agreement, stating the
       team member’s name and intent to opt out of this arbitration provision:

       Life Time Arbitration Coordinator
       Life Time, Inc.
       2902 Corporate Place
       Chanhassen, MN 55317

       Life Time team members will not be subject to retaliation if they exercise
       their right to opt out of this arbitration provision. If a team member does not
       opt out of this arbitration provision within the 15-day period, that team
       member and Life Time shall be bound by the terms of this arbitration
       provision.

The Agreement also contains the following language regarding class and collective actions:

       Waiver of Class, Collective, Consolidated, or other Representative Claims.
       Covered claims will be arbitrated only on an individual basis, and Life
       Time’s team members waive the right to participate in or receive monetary or
       other relief from a class, collective, consolidated, or other representative
       proceeding. Neither Life Time nor its team members may bring a claim on
       behalf of other individual(s). An Arbitrator hearing a claim may not combine
       more than one individual’s claim or claims into a single case or arbitrate any
       form of a class, collective, consolidated, or other representative proceeding.

       Any question or dispute concerning the scope or validity of the above two
       paragraphs will be decided by a court of compentent jurisdiction and not by
       an Arbitrator. If a court determines that one or both of the two paragraphs
       are invalid, Life Time and its team members waive any right to arbitration of
       class, collective, consolidated, or other representative claims, and Life Time
       and its team members instead agree and stipulate that such claims will be
       heard only before a court.

       Fredericks avers that on June 21, 2019, Life Time mailed the Agreement via U.S.

mail to plaintiff’s home address. The Agreement was not returned as undeliverable. On

                                              4
June 24, 2019, Life Time electronically sent the Agreement to plaintiff’s individual

Workday profile. Workday is a software program used by Life Time’s employees to access

pay stubs, personnel information, benefit information, and other important communications.

Workday is also used by Life Time’s employees to clock in and out of work.

       When an employee has a new document to review in Workday, a new mail alert

appears on their home screen when they log in. When Life Time’s employees logged into

Workday after June 24, 2019, they saw the following message:

       Instructions:          Please read this important announcement
                              regarding Team Member Care (MC), a new
                              multi-option program Life Time has adopted for
                              resolving Team Member disputes that includes
                              an arbitration program. At[sic] Team Members
                              at Life Time’s clubs (outside of New Jersey) are
                              covered by the Mutual Arbitration Agreement.
                              Other than Missouri, Team Members have the
                              choice to opt out of the program within 15 days
                              of receiving the Agreement. More information
                              about TMC, the arbitration program, and a copy
                              of the Mutual Arbitration Agreement is enclosed
                              in this document.

       Signature Statement: Please note that you do not need to acknowledge
                            receipt of these documents through Workday.
                            Whether or not you acknowledge receipt, you
                            are automatically covered by Ter[sic] Member
                            Care (TMC) and the Mutual Arbitration
                            Agreement (although Team Members, other than
                            in Missouri, have the choice to opt out of the
                            Mutual Arbitration Agreement within 15 days of
                            receiving the Agreement). These documents are
                            being sent through Workday so you can access
                            information related to TMC and the Mutual
                            Arbitration Agreement at your convenience.

       Within this message, the Agreement and the TMC were presented as a blue

hyperlink, next to an icon of a PDF document. Underneath this message, the employee

                                             5
could click either “I Agree,” “Save for Later,” or “Cancel.” Fredericks avers that on

September 30, 2019, plaintiff clicked “I Agree” to this message on his Workday profile.

       Plaintiff submits his own declaration, in which he avers that he never received the

Agreement in the mail. He also asserts that none of his supervisors or managers ever

referenced or spoke to him regarding the Agreement. He maintains that he never saw or

agreed to the Agreement on Workday. Plaintiff asserts that he was unable to access

Workday from home and was on medical leave from May 20, 2019 through August 11,

2019. Plaintiff avers that he did not become aware of the Agreement until May 28, 2021, at

which time he did submit an opt-out letter to Life Time. Attached to this declaration is

documentation of plaintiff’s approved medical leave from May 20, 2019 through August

11, 2019.

       In response, defendant submits the declaration of Jignesh Patel, the manager of

Workday Operations and Process Involvement at Life Time. Patel attests that Workday

maintains logs of all user activity, including plaintiff’s. Patel avers that he reviewed

plaintiff’s Workday activity and generated several reports based upon this activity. These

reports confirm that plaintiff was working at the Beachwood, Ohio Life Time fitness club

on September 30, 2019, because he swiped his badge and entered time for fitness classes

taught that day. That same day, plaintiff logged onto his Workday profile three times: twice

on his personal cell phone and once from a desktop computer at the Beachwood, Ohio club.

At 2:48 p.m., while on the desktop computer, plaintiff clicked the “I Agree” icon on the

message asking him to acknowledge receipt of the Agreement.

       This matter is now before the Court upon defendants’ Motion to Compel


                                               6
Arbitration, to Stay Proceedings, and for Attorneys’ Fees. Plaintiff opposes the motion in

its entirety.

        STANDARD OF REVIEW

        The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., applies to employment

contracts with arbitration provisions. Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 109

(2001). The FAA provides that “[a] party aggrieved by the alleged failure, neglect, or

refusal of another to arbitrate under a written agreement for arbitration” may seek an order

compelling arbitration and permits a stay of other proceedings if claims are referred to

arbitration. 9 U.S.C. §§ 3-4.

        The Sixth Circuit has set forth four tasks a court must engage in when considering a

motion to stay proceedings and compel arbitration:

        First, it must determine whether the parties agreed to arbitrate; second,
        it must determine the scope of that agreement; third, if federal statutory
        claims are asserted, it must consider whether Congress intended those
        claims to be non-arbitrable; and fourth, if the court concludes that some,
        but not all, of the claims in the action are subject to arbitration, it must
        determine whether to stay the remainder of the proceedings pending
        arbitration.

McGee v. Armstrong, 941 F.3d 859, 856 (6th Cir. 2019) (quoting Stout v. J.D. Byrider, 228

F.3d 709, 714 (6th Cir.2000)). “[A]ny ambiguities in the contract or doubts as to the

parties' intentions should be resolved in favor of arbitration.” Stout, 228 F.3d at 714.

        If the validity of the agreement to arbitrate is “in issue,” the court must proceed to a

trial to resolve the question. 9 U.S.C. § 4. However, in order to establish that the validity of

the arbitration agreement is “in issue,” the party opposing arbitration bears the burden of

proving that there is a “genuine issue of material fact as to the validity of the agreement to


                                                7
arbitrate.” Great Earth Cos. v. Simons, 288 F.3d 878, 889 (6th Cir. 2002). This burden

“mirrors that required to withstand summary judgment in a civil suit.” Id. Accordingly, a

court must, viewing the facts in the light most favorable to the non-moving party, determine

“whether the evidence presented is such that a reasonable finder of fact could conclude that

no valid agreement to arbitrate exists.” Id. See also Danley v. Encore Capital Group, Inc.,

680 Fed.Appx. 394, 397 (6th Cir. 2017).

       ANALYSIS

       Defendants argue that the Complaint must be stayed because plaintiff’s claims are

subject to arbitration. Defendants assert that the arbitration provision contained within the

Agreement is valid and enforceable under the FAA and relevant case law. Plaintiff argues

that no valid arbitration agreement exists between him and defendants.

       The FAA “embodies the national policy favoring arbitration and places arbitration

agreements on equal footing with all other contracts.” Seawright v. Am. Gen. Fin. Servs.,

Inc., 507 F.3d 967, 972 (6th Cir.2007) (quoting Buckeye Check Cashing, Inc. v. Cardegna,

546 U.S. 440, 443 (2006)). However, because arbitration is a matter of contract, “a party

cannot be required to submit to arbitration any dispute which he has not agreed so to

submit.” AT&T Techs. v. Commc'ns Workers of Am., 475 U.S. 643, 648 (1986) (internal

quotation and citation omitted). Accordingly, a court reviews “the enforceability of an

arbitration agreement according to the applicable state law of contract formation.”

Seawright, 507 F.3d at 972; see also Tillman v. Macy's, Inc., 735 F.3d 453, 462 (6th

Cir.2013).

       The parties agree that Ohio contract law applies. In Ohio, “[a] contract is generally


                                              8
defined as a promise, or a set of promises, actionable upon breach. Essential elements of a

contract include an offer, acceptance, contractual capacity, consideration (the bargained for

legal benefit and/or detriment), a manifestation of mutual assent and legality of object and

of consideration.” Rayess v. Educ. Comm’n for Foreign Med. Graduates, 983 N.E.2d 1267,

1271 (2012) (quoting Kostelnik v. Helper, 770 N.E.2d 58, 61 (2002)). “Mutual assent

‘ordinarily takes the form of an offer or proposal by one party followed by an acceptance by

the other party or parties.’” Dantz v. Am. Apple Grp., LLC, 123 Fed.Appx. 702, 707 (6th

Cir. 2005) (internal citations omitted).

       Upon review, the Court finds that there is a valid agreement to arbitrate between the

parties. Defendants’ electronic message via Workday regarding the Agreement constituted

an offer to enter into an agreement to arbitrate future claims. This electronic message

specifically informed plaintiff that Life Time had adopted an arbitration program for

resolving employee disputes. This message also specified that the failure to opt out within

15 days would bind him to the Agreement. This message also included the full text of the

Agreement via a hyperlink.

       The evidence also indicates that plaintiff accepted defendants’ offer and manifested

his assent to be bound. Plaintiff’s Workday records confirm that plaintiff logged onto the

Workday system on September 30, 2019, and viewed the message containing the

Agreement. He then clicked the “I Agree” button at the bottom of the page, acknowledging

that he had received the message and the attached Agreement.2 Plaintiff then continued to


 2
         The Court notes that defendants did not provide plaintiff’s Workday records until
         they filed a Reply. However, because defendants provided these records in
         response to plaintiff’s argument that he never saw the Agreement on Workday,

                                              9
work for defendants without opting out of the Agreement within 15 days. Such actions

evidence plaintiff’s assent to be bound by the Agreement. Indeed, an “employee who signs

a form . . . indicating that he understands his obligations if he chooses not to participate in

an arbitration program, fails to take the required action to opt out, and never provides any

other notice to management that he intends to opt out, has ‘demonstrated his agreement to

be bound’ by an arbitration agreement.” Uszak v. AT&T Mobility Services, LLC, 658

Fed.Appx. 758, 763 (6th Cir. 2016).

       Plaintiff argues that he did not have actual notice of the Agreement and, therefore,

could not have assented to its terms. In support of this argument, plaintiff proffers his own

declaration that he never received the Agreement in the mail and never saw the Agreement

on Workday. However, defendants have presented evidence establishing that plaintiff did

electronically receive notice of the Agreement via Workday and clicked “I Agree” upon

viewing this notice. Plaintiff’s own self-serving affidavit to the contrary is insufficient to

create a genuine dispute of material fact. See Stephens v. Frisch's Big Boy Rests., 2020 WL

4754682, at *3 (S.D. Ohio 2020) (“Plaintiff's naked assertion that she did not sign the

arbitration agreement, without more, is insufficient to raise a dispute of material fact

regarding the validity of the arbitration agreement or whether she electronically

acknowledged the arbitration agreement.”), report and recommendation adopted, 2020 WL

4748578 (S.D. Ohio 2020); Morgan v. United Healthcare Servs., Inc., 2013 WL 1828940,

at *3 (S.D. Ohio 2013) (“In her affidavit, plaintiff . . . indicates she does not ‘believe’ she




         the Court will consider this evidence. Plaintiff did not seek leave to file a
         surreply or otherwise contest the validity of his Workday records.

                                               10
submitted an electronic signature ‘that agreed to arbitration.’ Such conjecture is belied by

the record and provides no basis to avoid arbitration . . .To the extent plaintiff suggests she

does not remember, this fails to create any issue as to whether the parties had a valid

agreement to arbitrate.”)3

       The Court also finds that adequate consideration exists because the promise to

arbitrate was mutual. Indeed, the Agreement provides that both Life Time and its

employees were waiving “the right to a trial before a judge or jury” and were required to

arbitrate all covered claims. A mutual agreement to arbitrate constitutes adequate

consideration under Ohio law. Dantz, 123 Fed.Appx. at 708–09. See also Robinson v.

Mayfield Auto Grp., LLC, 100 N.E.3d 978, 984 (Ohio Ct. App. 2017) (“[T]he parties’

agreement to arbitrate all disputes serves as consideration . . .”) Accordingly, the Court

concludes that defendants and plaintiff entered into a valid agreement to arbitrate.

       The Court must next determine whether plaintiff’s claims fall within the scope of

 3
         Plaintiff cites to Sandor v. General Electric Company, 2016 WL 6868452 (N.D.
         Ohio 2016) in support of his argument that he did not have actual notice of the
         Agreement. This case is distinguishable. In Sandor, the defendant instituted a
         new company policy making assent to arbitration a condition of continued
         employment. The defendant sent its employees, including plaintiff, several
         emails informing them that the company’s arbitration policy had changed.
         However, none of these emails included the provision that continued employment
         would constitute an assent to the arbitration policy. Rather, the emails contained
         a link to the policy which contained this provision. The defendant provided no
         evidence that plaintiff had actually viewed these emails or clicked these links.
         The Sandor court denied the defendant’s motion to compel arbitration, reasoning
         that plaintiff did not receive “actual notice that she would be bound to arbitrate
         employment disputes if she showed up to work.”

         Here, unlike the circumstances in Sandor, defendants have presented evidence
         that plaintiff did view an electronic message informing him of the steps he could
         take to avoid being bound by an arbitration policy. Moreover, defendant also
         presented evidence that plaintiff clicked “I Agree” upon viewing this message.

                                              11
the Agreement. A claim falls outside of the scope of the arbitration agreement only if it

could be maintained without reference to the contract or transaction subject to the

agreement. Fazio v. Lehman Bros., Inc., 340 F.3d 386, 395 (6th Cir. 2003).

       Here, the Agreement provides:

       Any “Covered Claims” that arise between team members and Life Time
       and its parents, subsidiaries, affiliates, their current or former officers,
       directors, employees, agents and/or their successors and assigns
       (collectively also refereed to as “Life Time”), will be submitted to and
       determined exclusively by binding arbitration in accordance with the
       Federal Arbitration Act. “Covered Claims” are those brought under any
       statute, regulation, law, local ordinance, contract, covenant (express or
       implied), or common law relating to employment with Life Time,
       including but not limited to those concerning employee benefit plans,
       compensation, discrimination, harassment, retaliation, recovery of bonus,
       tuition reimbursement or relocation benefits, leave of absence, disability
       or other accommodation, or termination of employment.

       The Court finds that all of plaintiff’s claims against defendants fall within the scope

of this clause. The Complaint contains the following claims for relief: FLSA violations,

Ohio Minimum Fair Wage Standards Act violations, unjust enrichment, hostile work

environment, and wrongful discharge. These claims are brought under state and federal

statutes and Ohio common law. They all relate to plaintiff’s employment with defendants

and concern both his compensation and alleged discrimination. Accordingly, all of these

claims fall within the definition of “Covered Claims” in the Agreement.4


 4
         The Court also notes that three of plaintiff’s claims are collective/class action
         claims. Defendants argue that plaintiff must arbitrate these claims on an
         individual basis because the Agreement contains a collective/class action waiver.
         Plaintiff does not directly respond to this argument. The Sixth Circuit has found
         similar waivers to be enforceable. Gaffers v. Kelly Servs., Inc., 900 F.3d 293,
         296–97 (6th Cir. 2018) (rejecting an employee's argument that an arbitration
         agreement requiring individual arbitration was illegal because it violated the
         FLSA’s collective-action provisions); McGrew v. VCG Holding Corp., 735 F.
         App'x 210, 211 (6th Cir. 2018) (finding that “individual arbitration agreements

                                             12
       Plaintiff argues that because “Covered Claims” are only those claims “that arise

between team members and Life Time,” only claims “that accrued” after the Agreement

was in effect would be subject to arbitration. Therefore, plaintiff argues, only his wrongful

discharge claim is subject to arbitration. For the following reasons, the Court disagrees.

       Plaintiff relies on the Sixth Circuit case of Russell v. Citigroup, Inc., 748 F.3d 677

(6th Cir. 2014) to support this reading of the Agreement. However, plaintiff’s reliance on

Russell is misplaced. In Russell, the plaintiff had worked for the defendant from 2004-

2009. Id. at 679. In 2012, the plaintiff filed an employment-related class action against the

defendant. Id. In January 2013, the defendant re-hired the plaintiff while this class action

remained pending. Id. At the time of being re-hired, the plaintiff signed an arbitration

agreement that covered both individual and class action claims. Id. This arbitration

agreement provided that arbitration was the “exclusive forum for the resolution of all

employment-related disputes . . . [that] arise between” the parties. Id. (emphasis added).

The Sixth Circuit held that this provision did not apply to the already-pending lawsuit. Id.

The Sixth Circuit found that the text of the agreement indicated that “the parties signed this

agreement to head off future lawsuits, not to cut off existing ones.” Id. at 680. The Sixth

Circuit did not, as plaintiff suggests, hold that the word “arise” indicated that the arbitration

agreement would not apply to any conduct that occurred prior to the execution of the

agreement. Rather, it made the narrow conclusion that the arbitration agreement “could not

be read to cover a lawsuit that was already proceeding in court at the time of the



         are enforceable against both employees and independent contractors”).
         Accordingly, under the terms of the Agreement, plaintiff must arbitrate all of his
         claims through an individual arbitration proceeding.

                                               13
agreement's formation.” Hammond v. Floor and Decor Outlets of America, Inc., 2020 WL

6459642, *14 (M.D. Tenn. 2020).

       Here, by contrast, plaintiff had no pending lawsuit with defendants when the

Agreement became effective. His claims did not “arise” until after the Agreement was

binding. See Hammond, 2020 WL 6459642 at *14. The Agreement contains no language

that places a distinction between claims that are based upon events that occurred before and

after the adoption of the Agreement. Moreover, the Agreement contains a provision that

claims asserted in actions that were already “commenced” before the Agreement was

entered into would not be subject to arbitration. A reading of the Agreement as a whole

supports a finding that this arbitration policy applies to all employment related disputes,

including those claims based upon events occurring prior to the execution of the

Agreement. See Nestle Waters North America, Inc. v. Bollman, 505 F.3d 498, 503 (6th Cir.

2007) (“We examine arbitration language in a contract in light of the strong federal policy

in favor of arbitration, resolving any doubts as to the parties' intentions in favor of

arbitration.”) Accordingly, plaintiff’s claims fall within the scope of the Agreement and are

subject to resolution by arbitration.

       The Court must next determine whether Congress intended for plaintiff’s federal

statutory claims to be non-arbitrable. Count One asserts a claim for violations under the

FLSA. The Sixth Circuit has held that FLSA claims may be arbitrated. Gaffers v. Kelly

Servs., Inc., 900 F.3d 293, 296 (6th Cir. 2018) (“[T]he FLSA does not ‘clearly and

manifestly’ make arbitration agreements unenforceable. . .”) See also Floss v. Ryan’s

Family Steak Houses, Inc., 211 F.3d 306, 313 (6th Cir. 2000). Accordingly, plaintiff’s

FLSA claims are subject to arbitration.

                                               14
        The final step is to determine whether to stay or dismiss the case. The FAA requires

that a court, upon being satisfied that the issues involved in the suit are referable to

arbitration, “shall on application of one of the parties stay the trial of the action until such

arbitration has been had in accordance with the terms of the agreement . . .” 9 U.S.C. § 3.

However, where “there is ‘nothing left for the district court to do but execute judgment,’

dismissal [of the case] is appropriate.” Ewers v. Genuine Motor Cars, Inc., 2008 WL

755268, at *7 (N.D. Ohio 2008) (quoting Arnold v. Arnold, 920 F.2d 1269 (6th Cir. 1990)).

The Court notes that defendants request a stay, rather than a dismissal, of the case.

However, because all of the claims in this case are subject to the arbitration clause in the

Agreement, this Court finds that dismissal of plaintiff’s claims in deference to arbitration is

appropriate.

        Defendants also seek costs and attorneys’ fees incurred in bringing this Motion to

Compel Arbitration. This request is denied. The Court does not agree with defendants’

contention that plaintiff acted in bad faith or without justification in initiating this action.

        CONCLUSION

        For all the reasons set forth above, the Court GRANTS IN PART and DENIES IN

PART defendants’ Motion to Compel Arbitration, to Stay Proceedings, and for Attorneys’

Fees (Doc. 6). The Complaint is DISMISSED in favor of arbitration.

         IT IS SO ORDERED.

                                          /s/ Patricia A. Gaughan
                                          PATRICIA A. GAUGHAN
                                          United States District Judge
                                          Chief Judge
 Dated: 6/23/21



                                                   15
